DA 20-0306
                                                                                                   11/10/2020
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                              2020 MT 287N
                                                                                               Case Number: DA 20-0306




STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

PAMELA JO POLEJEWSKI,

              Defendant and Appellant.

APPEAL FROM:          District Court of the Eighth Judicial District,
                      In and For the County of Cascade, Cause Nos. ADV-20-274 and
                      BDV-20-276(a)
                      Honorable Gregory G. Pinski, Presiding Judge

COUNSEL OF RECORD:

               For Appellant:

                      Michael Klinkhammer, Klinkhammer Law Offices, Kalispell, Montana

               For Appellee:

                      Timothy C. Fox, Montana Attorney General, Matthew T. Cochenour, Acting Solicitor
                      General, Helena, Montana

                      Joshua A. Racki, Cascade County Attorney, Susan L. Weber, Chief Deputy County
                      Attorney, Great Falls, Montana

                      Jordan Y. Crosby, James R. Zadick, Ugrin Alexander Zadick, P.C., Great Falls, Montana

               For Amicus State Bar of Montana Animal Law Section:

                      William E. Rideg, Rideg Law Offices PLLC, Missoula, Montana

               For Amicus Animal Legal Defense Fund:

                      Jamie Contreras, Stacey Gordon Sterling, Animal Legal Defense Fund, Cotati, California


                                                   Submitted on Briefs: October 21, 2020

                                                              Decided: November 10, 2020

Filed:

                                Vir-641.-if
                      __________________________________________
                                        Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     This is a consolidated appeal in which Pamela Jo Polejewski appeals the order of

the Eighth Judicial District Court, Cascade County, requiring Polejewski to post bond each

month to cover the costs of her seized animals’ care or face forfeiture of the animals

pursuant to § 27-1-434, MCA. Polejewski argues on appeal that § 27-1-434, MCA, is

unconstitutional under the double jeopardy clause and is unconstitutionally vague.

Polejewski did not raise these issues before the District Court. We affirm.

¶3     We    confine    our   review    to   issues   properly    preserved    for   appeal.

Mont. Code Ann. §46-20-104(1); State v. Longfellow, 2008 MT 343, ¶ 19, 346 Mont. 286,

194 P.3d 694. Failure to make a timely objection constitutes a waiver of the objection for

purposes of appeal. State v. Reim, 2014 MT 108, ¶ 28, 374 Mont. 487, 323 P.3d 880. This

Court refuses to consider issues presented for the first time on appeal. State v. Lafreniere,

2008 MT 99, ¶ 11, 342 Mont. 309, 180 P.3d 1161. “It is axiomatic that we will not review

an argument, much less a constitutional challenge, that is raised for the first time on

appeal.” State v. Normandy, 2008 MT 437, ¶ 18, 347 Mont. 505, 198 P.3d 834.

¶4     At the District Court level, Polejewski presented no constitutional challenges to

§ 27-1-434, MCA. In its response brief, the State correctly asserts that Polejewski’s failure

                                             2
to raise these issues before the District Court should preclude their consideration on appeal.

Polejewski’s reply brief fails to even acknowledge, much less address, the State’s waiver

argument.

¶5     It is fundamentally unfair to fault the trial court for failing to rule on an issue it was

never given the opportunity to consider. State v. Whalen, 2013 MT 26, 368 Mont. 354,

295 P.3d 1055. We decline to review Polejewski’s constitutional challenges raised for the

first time on appeal.

¶6     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. Affirmed.


                                                   /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ JIM RICE
/S/ BETH BAKER
/S/ INGRID GUSTAFSON




                                               3